Citation Nr: 1515745	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a compensable rating for undiagnosed respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 (spine) and January 2010 (respiratory) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has not expressly raised, and the record has not reasonably raised, that her undiagnosed respiratory disorder or other service-connected disabilities render her unemployable.  Therefore, the issue of TDIU is not addressed in this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in regards to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Spine

In November 2009, the Veteran was afforded a VA general examination.  She reported low back pain onset 15 years prior.  She reported that she was working in air transport, and regularly pushed and pulled and lifted.  She reported she was "seen" for complaints of back pain a "couple of times."  Her back was "okay after active duty, but started bothering her in the last couple of years."  A June 2009 MRI revealed small disk protrusion at L1/2.  The examiner diagnosed mild lumbar disc disease.  The examiner noted that they were asked if the Veteran's "current lumbar condition is secondary to her one-time event in service."  The event referred to is an April 1994 complaint of mid-side back pain, where she was diagnosed with paraspinous muscle spasm.  The examiner found that the incident was acute, and that it was less likely as not that her current back condition "is related to the on-time event in service."

In December 2009, the Veteran's husband reported that he was married to the Veteran during her active service and that she would come home from "12 hour shifts complaining of back pain...several times during her career."

A review of service treatment records shows that the Veteran complained of mid-side back pain in April 1994.  She had "low back pain" at 24 weeks pregnant and was to start physical therapy in December 1985; however she did not return to physical therapy after one session.  She complained of "back discomfort" in May 1996, which was noted to be trapezius strain.  She complained of "upper back pain" in December 1996, and was assessed with "back strain."  

An April 2009 VA treatment record noted that the Veteran had a "twisting injury" to her spine five weeks earlier.  She was diagnosed with lumbar strain.  Private physical therapy records contained in the record begin in April 2009, after the April 2009 VA treatment note.  The record does not contain treatment records from the time of the twisting injury itself.  Additional records related to this incident, if any, should be sought on remand.

As the VA examiner's requested opinion was noted to be limited to relating the Veteran's current back disorder to her 1994 in-service complaint of flank pain, instead of requesting an opinion based upon her entire active service period, the Board finds that the November 2009 examination was inadequate, and a new VA examination must be provided.

Respiratory Disability

The Veteran was granted service connection for an undiagnosed respiratory disorder in a September 2000 rating decision.  The noncompensable rating was provided effective May 1, 1998.  Service connection for the disability has been in effect for more than 10 years and is therefore protected under 38 U.S.C.A. § 1159.  The undiagnosed respiratory disorder was provided a noncompensable rating based on Diagnostic Codes 8866-6602, or undiagnosed condition of the trachea and bronchi-bronchial asthma.  A September 1998 rating decision denied entitlement to service connection for bronchitis.  A November 2010 rating decision denied entitlement to service connection for chronic obstructive pulmonary disease (COPD).  These denials were not appealed and are final.

In November 2009, the Veteran was afforded a general VA examination, to include evaluation of her respiratory disorder for her claim of increased disability.  Spirometry testing was completed and included FEV1 of 98% and FEV1/FVC of 70%.  The RO requested that the examiner provide an addendum explaining which percentage value more accurately showed the Veteran's level of disability.  

In December 2009, the examiner noted the Veteran had complained of 20 years of shortness of breath, which had worsened over the last year or so.  She did not have a history of asthma or wheezing.  She was in the Gulf War and exposed to burning oil wells and had 20 years of being around airplane exhaust.  She had a 32-pack-year history of smoking cigarettes as well, and continued to smoke at the time of the evaluation.  A May 2009 chest x-ray was normal, so pulmonary function tests were ordered.  The high FVC was noted to be due to hyperinflation.  The examiner also noted the Veteran gave the spirometry technician a history of being a nonsmoker, which would give her different predicted values.  The evaluator noted she had mild obstruction, and that she has "a chronic obstructive pulmonary disease component, which is mild, and is most likely secondary to her long-term tobacco use."  The evaluator noted she did not have a diagnosis of asthma, and she no longer has an "undiagnosed respiratory illness" but that her current diagnosis is COPD.

The evaluator noted that the Veteran's spirometry predicted values were incorrect for a smoker, and that the mild obstruction noted was due to a COPD "component," which indicates there is more than one cause for the mild obstruction.  On remand, an additional VA examination is needed to determine what pulmonary function results may be related to the Veteran's service-connected respiratory disorder, if any. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate ongoing VA treatment records with the claims file/virtual record.

2.  Request that the Veteran provide releases for any private treatment records from her April 2009 twisting back injury.  The VA should attempt to obtain any records she provides releases for, and to keep the Veteran and her representative informed of any failed attempts to obtain records.

3.  Schedule the Veteran for a VA spine examination.  The claims file and virtual record should be reviewed by the examiner, to include service treatment records.

After a review of the record and interview and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50/50 probability or greater) that the Veteran's current spine disorder began during or is otherwise due to her active service.

A complete rationale should be provided for any opinion expressed.

4.  Schedule the Veteran for a VA respiratory disorders examination.  The claims file and virtual record should be reviewed by the examiner, to include service treatment records.

The examination should include pulmonary functioning testing which takes into account the Veteran's history of tobacco use.  The examiner should list all respiratory disorders for the Veteran, and review the September 2000 rating decision which granted service connection for an undiagnosed disorder, and the associated VA examinations.  The examiner should then indicate what current PFT scores may relate to the respiratory symptoms that were service-connected in September 2000.  If it is not possible to differentiate between PFT scores for COPD and any other respiratory disorders, the examiner should explain why it is not possible.

5.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran, and she should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




